Citation Nr: 0201715	
Decision Date: 02/21/02    Archive Date: 02/25/02

DOCKET NO.  99-25 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for chronic low back 
pain due to compensatory scoliosis, currently evaluated at 40 
percent disabling.

2.  Entitlement to an increased rating for chronic 
osteomyelitis of the right fibula, currently evaluated at 20 
percent disabling.

3.  Entitlement to an increased rating for the residuals of a 
fractured right tibia, currently evaluated at 20 percent 
disabling.

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In June 2001, the Board remanded the case to obtain 
clarification as to the veteran's desire for a hearing.  The 
veteran testified at a video conference hearing before the 
undersigned Board member in August 2001.  The case is now 
ready for appellate review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims herein under 
review.

2.  The veteran's back symptoms include pain and limitation 
of motion. 

3.  The veteran's osteomyelitis is currently manifested by 
subjective complaints of drainage four to five times per year 
but no objective medical evidence of treatment for 
osteomyelitis for many years. 

4.  The veteran's right ankle disability is currently 
manifested by subjective complaints of pain, weakness, and 
stiffness; and objective evidence of limitation of motion. 

5.  There is no objective clinical evidence of nonunion of 
the tibia and fibula, or ankle ankylosis.

6.  The veteran's service-connected disabilities, including 
scoliosis of the back and residuals of a fractured right 
ankle, are of such severity as to preclude him from securing 
and following any form of substantially gainful employment 
consistent with his education and work experience.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for chronic low back 
pain due to compensatory scoliosis, currently evaluated at 40 
percent disabling, have not been met.  38 U.S.C.A. §§ 1155, 
5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes (DCs) 5003-5010, 5289, 5292, 5293, 5295 (2001). 

2.  The criteria for an increased rating for chronic 
osteomyelitis of the right fibula, currently evaluated at 20 
percent disabling, have not been met.  38 U.S.C.A. §§ 1155, 
5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.14, 4.43, 4.71, 4.71a, DC 5000 (2001).

3.  The criteria for an increased rating for the residuals of 
a fractured right tibia, currently evaluated at 20 percent 
disabling, have not been met.  38 U.S.C.A. §§ 1155, 5103A 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.14, 4.40, 4.41, 4.45, 4.59, 4.71, 4.71a, DCs 5003-
5010, 5262, 5270, 5271, 5272, 5273, 5274 (2001).

4.  With resolution of reasonable doubt in the veteran's 
favor, the criteria for the assignment of a total rating by 
reason of individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5103A (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 
4.16, 4.19 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2001).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. Part 4 (2001).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001). 

I.  Entitlement to an Increased Rating for Chronic Low Back 
Pain Due to Compensatory Scoliosis

The RO rated the veteran's chronic low back pain under DC 
5295 for lumbosacral strain.  The Board will also consider 
DCs 5003-5010, 5289, 5292, and 5293 for arthritis, lumbar 
ankylosis, limitation of motion, and intervertebral disc 
syndrome, respectively.

Traumatic arthritis is rated as degenerative arthritis.  DC 
5010.  Under DC 5003, degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate DC, a 
rating of 10 percent is warranted for each major joint or 
groups of joints affected by limitation of motion, to be 
combined, not added under DC 5003.

Under DC 5289, unfavorable ankylosis of the lumbar spine 
warrants a 50 percent evaluation, and favorable ankylosis 
warrants a 40 percent evaluation.  Slight limitation of 
motion of the lumbar segment of the spine warrants a 10 
percent evaluation under DC 5292.  A 20 percent evaluation 
requires moderate limitation of motion; while a 40 percent 
evaluation, the highest given under this code, requires 
severe limitation of motion. 

Under DC 5293, a noncompensable evaluation is warranted for 
postoperative, cured intervertebral disc syndrome.  A 10 
percent evaluation is warranted upon a showing of mild 
intervertebral disc syndrome, while a 20 percent evaluation 
requires moderate intervertebral disc syndrome with recurring 
attacks.  A 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.

Under DC 5295, a noncompensable evaluation is warranted upon 
a showing of slight lumbosacral strain with subjective 
symptoms only, while a 10 percent evaluation may be assigned 
with characteristic pain on motion.  A 20 percent evaluation 
is warranted for lumbosacral strain where there is muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position.  A 40 percent 
evaluation, the highest award under this code, requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, and positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion. 

At a hearing before the Board, the veteran maintained that he 
experiences constant back pain, fatigue and weakness, and 
wore a back brace.  He used a TENS unit, was limited on how 
long he could stand, and could only lift 10 pounds.  He 
needed morphine to sleep at night, had developed a lesion on 
his lumbar spine, and needed muscle relaxants for spasms.  

In an April 1999 VA spine examination, the veteran related 
that he broke his right ankle in service.  He also noted that 
he was involved in a motor vehicle accident after service and 
broke his back.  He also suffered multiple fractures of the 
arms and facial bones, and required numerous jaw surgeries.  
He complained of pain, weakness, stiffness, swelling, heat, 
and redness.  He attended the Pain Clinic and was on 
Methadone.  He reported periods of flare-up, precipitated by 
rainy, cool weather.  The examiner noted an additional 15 
percent functional impairment.  He used a brace on his back 
and a cane to walk.  A physical examination revealed painful 
motion, spasm, weakness, and tenderness.  There were no 
musculature or neurological abnormalities.  Range of motion 
was reported as right flexion to 38 degrees, left flexion to 
41 degrees, forward flexion to 76 degrees, and backward 
extension to 26 degrees.  The final diagnosis was post-
fracture degenerative joint disease of the lumbosacral spine 
with loss of function due to pain.  

Outpatient treatment records show on-going treatment for, 
among other things, back pain.  He attended the Pain Clinic.  
Further, the veteran's private treating physician referenced 
the veteran's complaints of, among other things, back pain in 
an August 1999 examination but made no specific findings 
except for unspecified limitation of motion.

After a review of the evidence, the Board finds that the 
objective findings of the veteran's service-connected 
scoliosis do not warrant more than a 40 percent evaluation 
under any relevant diagnostic code.  First, the Board notes 
that the evidence does not support a higher rating based on 
ankylosis of the lumbar spine.   Ankylosis is defined as 
stiffening or fixation of a joint.  Specifically, the most 
recent VA examination showed forward flexion to 76 degrees.  
While demonstrating limitation of motion, there was no 
indication of a fixed deformity of the spine.  Because the 
evidence does not show ankylosis of the lumbar spine, there 
is no basis under DC 5289 for a higher rating.

Next, the Board notes that a higher than 40 percent 
evaluation is not available under either DC 5292 or DC 5295, 
regardless of the level of disability.  Thus, there can be no 
basis under these diagnostic codes for an increased rating.  
Separate ratings are not for assignment under these codes as 
that would constitute pyramiding, which is prohibited.  
38 C.F.R. § 4.14 (2001).

Next, a higher than 40 percent evaluation is not warranted 
under DC 5293.  In order to support an evaluation higher than 
40 percent, the evidence must show pronounced disease with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  

In this case, while the veteran has reported severe pain, it 
appears to be related to his post-service lumbar spine 
fracture, and not to service-connected scoliosis.  
Specifically, the most recent VA examiner diagnosed "post 
fracture" degenerative joint disease of the lumbosacral 
spine with "loss of function due to pain."  Moreover, the 
medical evidence dated in 1988 and used by the Social 
Security Administration to establish benefits showed that the 
veteran's back pain was related to "facet syndrome and facet 
arthropathy."  While scoliosis was noted, it was not the 
focus of the veteran's symptoms.  In addition, an 
Occupational Health Center note dated in June 1991 (also 
relied on by Social Security) reflected that the veteran wore 
"a back brace and [took] medication, often, for back pain, 
secondary to a fractured spine (L3) in 1972."  Further, the 
favorable Social Security decision dated in November 1992 
(and associated with the claims file in November 1999) 
concluded that the veteran had "a history of a fracture of 
his lumbar spine in 1972 with the resultant pain, limited 
range of motion and a back brace."  Therefore, the Board 
finds that the veteran's complaints of pain and limitation of 
motion, and the need for a back brace, a TENS unit, and a 
cane are related to his nonservice-connected fractured lumbar 
spine.  Accordingly, there is no basis on which to assign a 
higher rating for these symptoms.

Similarly, a separate compensable rating for arthritis is not 
warranted.  In the most recent VA examinations, arthritis of 
the lumbar spine was confirmed by X-ray evidence, but was 
related to the veteran's post-service lumbar spine fracture.  
Therefore, there is no basis to establish a higher rating for 
arthritis of the lumbar spine.

The Board is persuaded that the focus of the veteran's back 
symptomatology is directed to his nonservice-connected back 
disorder and concludes that no greater than a 40 percent 
disability is warranted for service-connected scoliosis.  As 
such, the Board concludes that the veteran's service-
connected scoliosis is appropriately compensated by the 
assignment of a 40 percent disability evaluation but does not 
support an evaluation higher than 40 percent under DC 5293.  
Considering all of the medical evidence, the veteran's 
symptoms do not approximate the standard of pronounced 
intervertebral disc syndrome such as to warrant a disability 
rating in excess of 40 percent.

II.  Entitlement to an Increased Rating for Chronic 
Osteomyelitis of the Right Fibula

The RO has rated the veteran's osteomyelitis under DC 5000.  
Under DC 5000, a 10 percent evaluation is warranted for 
inactive osteomyelitis, following repeated episodes, without 
evidence of active infection in the past five years.  A 20 
percent evaluation may be granted with discharging sinus or 
other evidence of active infection within the past five 
years; and a 30 percent evaluation is warranted with definite 
involucrum or sequestrum, with or without discharging sinus.  
Frequent episodes, with constitutional symptoms, warrant a 60 
percent evaluation.  Finally, a 100 percent evaluation is 
warranted with osteomyelitis of the pelvis, vertebrae, or 
extending into major joints, or with multiple localization or 
with long history of intractability and debility, anemia, 
amyloid liver changes, or other continuous constitutional 
symptoms.  38 C.F.R. § 4.71a, DC 5000 (2001).  

At a hearing before the Board, the veteran testified that his 
leg became infected from time to time and would drain a clear 
liquid.  He reported that the doctors did not know the cause 
of the problem.  He related that he experienced the drainage 
four to five times per year, associated with itching.  

Notwithstanding the veteran's testimony, outpatient treatment 
records reflect no treatment for osteomyelitis for many 
years.  An April 1999 VA bone examination report showed no 
active bone infection and no constitutional symptoms of bone 
disease.  An April 1999 VA general medical examination noted 
a history of osteomyelitis in the distant past.  Moreover, 
private treatment records are negative for complaints, 
treatment, or diagnosis of osteomyelitis.  In addition, the 
Social Security Administration decision made no reference to 
osteomyelitis.

Considering the factors as enumerated in the applicable 
rating criteria, which is the most probative evidence to 
consider in determining the appropriate disability rating to 
be assigned, the Board finds that the evidence does not 
reflect that a higher rating for osteomyelitis is warranted.  
As noted above, there is no evidence of treatment for 
osteomyelitis for many years.  Further, although the veteran 
testified as to drainage from his leg, he related that the 
doctors had not identified a cause.  This evidence suggests 
that the drainage is not, in fact, related to osteomyelitis - 
something for which the veteran had apparently been treated 
for in the past.  Accordingly, there is no clinical evidence 
of record which would allow a higher rating for osteomyelitis 
beyond the current 20 percent.

III.  Entitlement to an Increased Rating for the Residuals of 
a Fractured Right Tibia

The RO has rated the veteran's left ankle disability under DC 
5262 (impairment of the tibia/fibula).  The Board will also 
consider DCs 5003-5010, 5270, 5271, 5272, 5273, and 5274 
based upon arthritis, ankle ankylosis, limitation of motion, 
malunion of the joint, and astragalectomy.  

Under DC 5262 (impairment of the tibia and fibula), an 
impairment manifested by malunion, with marked knee or ankle 
disability warrants a 30 percent evaluation, while malunion 
with moderate knee or ankle disability warrants a 20 percent 
rating.  Malunion of the tibia and fibula with slight knee or 
ankle disability warrants a 10 percent rating.  Nonunion of 
the tibia and fibula of either lower extremity warrants a 40 
percent evaluation if there is loose motion requiring a 
brace, the highest code available.

Under DC 5270 (ankle ankylosis), a 20 percent evaluation is 
warranted for ankylosis of the ankle in plantar flexion less 
than 30 degrees; ankylosis in plantar flexion between 30 and 
40 degrees, or in dorsiflexion between 0 and 10 degrees 
warrants a 30 percent evaluation.  Ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with an abduction, adduction, 
inversion or eversion deformity warrants a 40 percent 
evaluation.  When there is marked limitation of motion of the 
ankle, a 20 percent evaluation may be assigned under DC 5271 
(limitation of motion).  When there is moderate limitation of 
motion of the ankle, a 10 percent evaluation may be assigned.  

Under DC 5272 (subastragalar or tarsal ankylosis), ankylosis 
of the subastragalar or tarsal joint in poor weight-bearing 
position warrants a 20 percent evaluation.  Malunion of the 
os calcis or astragalus with a marked deformity will be 
assigned a 20 percent evaluation under DC 5273 (malunion of 
os calcis or astragalus).  Finally, a 20 percent evaluation 
will be assigned after astragalectomy under DC 5274.

At a hearing before the Board, the veteran testified that he 
experienced pain and stiffness of the right ankle.  He 
reported that he had a significant disability in the knee and 
ankle, had a lot of muscle deterioration, and that his foot 
had started to claw, making it difficult to walk.  He related 
that he wore an ankle and knee brace and that his leg was not 
as strong as it should be.  He also remarked that the bottom 
of his foot was numb and tingled.  He indicated that one foot 
was one-inch shorter than the other, which affected the curve 
in his back and caused more problems.

In an April 1999 bone examination report, the examiner noted 
a 2 cms. discrepancy between the veteran's legs.  There was 
no malunion, no non-union, no loose motion, and no false 
joint.  The examiner noted that the veteran's right foot 
turned in 18 degrees.  Tenderness over the fracture site and 
weakness were reported but there was no drainage, no edema, 
no painful motion, no redness, no heat, and no ankylosis.  
Range of motion was reported as right dorsiflexion to 16 
degrees, left dorsiflexion to 18 degrees, right plantar 
flexion to 20 degrees, and left plantar flexion to 39 
degrees.  

An August 1999 examination by the veteran's private physician 
referenced complaints of right ankle pain without further 
detail.  By letter dated in December 1999, the veteran's 
private physician also related that the veteran had 
experienced increasing difficulties related to his right leg 
fracture but reported no physical findings at that time.

The veteran asserts, in essence, that his right ankle 
disability is worse than currently evaluated.  After a review 
of the evidence, the Board finds that the evidence does not 
reflect that a higher rating for the residuals of a fractured 
right ankle is warranted at this time.  First, there is no 
physical or X-ray evidence of malunion of the tibia and 
fibula.  While arthritis has been confirmed by X-ray, there 
was no indication of nonunion of the bones.  Therefore, there 
is no basis for a higher rating under DC 5262.  

Next, the Board notes that the evidence does not support a 
finding of ankylosis of the right ankle.  Of note, the April 
1999 VA medical examination specifically found no evidence of 
ankylosis to be present.  While a limited range of motion has 
been shown, the April 1999 VA examination reflected that the 
veteran had some ability to move his right ankle joint.  
Because the evidence does not show a fixation of the right 
ankle joint, there is no basis under DC 5270 for a higher 
evaluation.

Further, a rating higher than 20 percent is not available 
under DCs 5271 (limitation of motion), 5272 (subastragalar or 
tarsal joint ankylosis), 5273 (malunion of the os calcis), or 
5274 (astragalectomy) regardless of the severity of the 
veteran's ankle disability.  The veteran is already assigned 
a 20 percent rating for his right ankle disability and the 
rules of pyramiding prohibit combining the same 
manifestations under different diagnostic codes. See 
38 C.F.R. § 4.14 (2001).  Therefore, there is no basis for a 
higher evaluation under DCs 5271, 5272, 5273, or 5274.

The Board has also considered whether the veteran is entitled 
to a separate compensable evaluation for arthritis.  After 
reviewing the evidence on file, it is the decision of the 
Board that current 20 percent rating under DC 5271 for marked 
ankle disability contemplates limitation of motion of the 
ankle and, as such, a separate compensable rating for 
arthritis is not warranted.  The assignment of a separate 
evaluation for impairment due to arthritis would result in 
the evaluation of the same disability/symptoms under various 
diagnoses, which is prohibited by 38 C.F.R. § 4.14.  
Consequently, the Board finds that a separate rating is not 
warranted for arthritis with limitation of motion of the 
right ankle.

With respect to all the claims for increased ratings, the 
Board has carefully reviewed the veteran's sworn testimony 
and written statements and his wife's sworn testimony that 
his disabilities are worse than currently evaluated.  Their 
statements and sworn testimony are probative of 
symptomatology.  However, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The medical findings, which 
directly address the criteria under which the service-
connected disabilities are evaluated, are more probative than 
the subjective evidence of an increased disability.

The Board finds that the current ratings contemplate the 
veteran's complaints of pain and the limitation of motion and 
functional loss due to pain.  However, even considering the 
standards outlined in DeLuca v. Brown, 8 Vet. App. 202 (1995) 
and the provisions of 38 C.F.R. § 4.40 et seq., for the 
reasons outlined above, the evidence does not provide a basis 
on which to assign higher ratings.  In reaching this decision 
consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they were raised by the veteran as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  In light of the 
clinical record outlined above, the preponderance of the 
evidence is against the veteran's claims.

The Board recognizes VA's duty to acknowledge and consider 
all regulations which are potentially applicable based upon 
the assertions and issues raised in the record and to explain 
the reasons used to support the conclusion.  Schafrath v.  
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1, that 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds the veteran's service-connected disabilities 
warrant no more than the currently-assigned evaluations.

IV.  Entitlement to a Total Rating for Compensation Purposes 
Based on Individual Unemployability

The veteran contends that his service-connected disabilities 
are productive of significant physical impairment which has 
rendered him unable to secure and follow any form of 
substantially gainful employment consistent with his 
education and occupational experience.  Specifically, at a 
hearing before the Board, he testified that he left his job 
because of physical restrictions and subsequently retired.  
He then applied for Social Security Administration benefits, 
which were granted.

The regulations provide that total disability ratings for 
compensation may be assigned where the schedular rating is 
less than total, when the disabled person is unable to secure 
or follow a substantially gainful occupation as the result of 
service-connected disabilities; provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, and that if there are two or more 
disabilities, there is at least one disability ratable at 40 
percent or more, and sufficient additional disabilities to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a) (2001).  For purposes of one 60 percent disability, 
disabilities resulting from common etiology or a single 
accident, or multiple injuries incurred in action will be 
considered as one disability.  38 C.F.R. § 4.16(a) (2), (4) 
(2001).  Veterans who fail to meet these percentage standards 
but are nonetheless unemployable by reason of service-
connected disabilities may still be rated as totally 
disabled.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b) (2001).

In addition, the Board will consider 38 C.F.R. § 3.340 which 
provides that a total disability will be considered to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  A total 
disability may or may not be permanent.  In other words, 38 
C.F.R. § 3.340 deals with the average person standard and 38 
C.F.R. § 4.16(a) deals with the particular individual.  The 
award of a total rating requires a showing that the veteran 
is precluded from employment due to service-connected 
disabilities.  The adverse affects of advancing age may not 
be considered in support of the claimed benefit.  38 C.F.R. § 
4.19 (2001).

In this case, the Board notes that the veteran's service-
connected disabilities include: chronic low back pain due to 
compensatory scoliosis rated at 40 percent disabling; chronic 
osteomyelitis, right fibula at 20 percent disabling; and the 
residuals of a fractured right tibia rated at 20 percent 
disabling.  Based on the now-current disability ratings, the 
veteran's combined rating is 60 percent, and he does not meet 
the schedular rating requirements.

While the veteran does not have a single disability rated at 
60 percent, or a combined rating of 70 percent, this is not 
the end of the inquiry.  The threshold question is whether 
the veteran's service-connected disabilities preclude him 
from engaging in substantially gainful employment.  That is 
to say, work which is more than marginal, and permits the 
individual to earn a "living wage."  See Moore v. Derwinski, 
1 Vet. App. 356, 358 (1991).  For a veteran to prevail on a 
claim for a total compensation rating based on individual 
unemployability, the record must reflect some factor which 
takes his or her case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he or she can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Based on the above evidence, it is the opinion of the Board 
that the veteran's service-connected disorders, and the 
symptoms reasonably attributed thereto, preclude more than 
marginal employment.  Specifically, the severity of his 
service-connected disorders, when reviewed alone, more likely 
than not render the veteran unemployable.  That is to say, 
the nature and extent of the veteran's service-connected 
disabilities are such that he could not realistically be 
expected to obtain or maintain any type of substantially 
gainful employment.  While the veteran's severe back pain, 
right shoulder problems, and diminished vision all appear to 
be related to a post-service automobile accident, the Board 
is persuaded by an April 1999 VA examiner's opinion that the 
veteran would be unemployable because of either his service-
connected or non-service-connected conditions.  He remarked 
that the veteran was "unemployable on account of almost any 
of his ailments."

This finding is also supported by the veteran's private 
physician who opined that the veteran "had ever increasing 
difficulties which seem substantially related to a prior 
right leg fracture which occurred while he was in the 
service" and had "essentially been denied his usual 
employment because of these disabilities."  While serious 
nonservice-connected disorders are clearly present, their 
effect on employability must be completely disregarded, as 
well as his advanced age.  See 38 C.F.R. § 3.341(a) (2001); 
Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  Accordingly, 
it is the opinion of the Board that the veteran's service-
connected scoliosis, right ankle residuals, and osteomyelitis 
meet this standard.  With resolution of reasonable doubt in 
the veteran's favor, a total compensation rating based on 
individual unemployability is warranted. 

Finally, during the pendency of this appeal, there was a 
significant change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, which, among other things, redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C.A. § 5103A (West 2001).  The 
law also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of this claim under the 
VCAA.  By virtue of the information contained in the 
statement and supplemental statement of the case issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  Further, the Board notes that the RO made reasonable 
efforts to obtain relevant records identified by the veteran 
and, in fact, it appears that all evidence identified by the 
veteran relevant to the claim has been associated with the 
claims file, including a statement by the private treating 
physician.  Next, the veteran underwent multiple VA 
examinations, which specifically addressed the claims on 
appeal.  Moreover, the RO provided the veteran a letter 
explaining the impact of the VCAA on his claim.  In addition, 
the veteran requested and received a hearing before the 
Board.  Therefore, the Board finds that the mandates of the 
VCAA have been satisfied.


ORDER

The claim for entitlement to an increased rating for chronic 
low back pain due to compensatory scoliosis, currently 
evaluated at 40 percent disabling, is denied.

The claim for entitlement to an increased rating for chronic 
osteomyelitis of the right fibula, currently evaluated at 20 
percent disabling, is denied.

The claim for entitlement to an increased rating for the 
residuals of a fractured right tibia, currently evaluated at 
20 percent disabling, is denied.

The claim for entitlement to a total rating for compensation 
purposes based on individual unemployability is granted, 
subject to the law and regulations governing the award of 
monetary benefits. 


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

